TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00461-CV


Zackery Phillips, Appellant

v.

Branch Banking and Trust Company, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 10-1637-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In this forcible-detainer action, appellee Branch Banking and Trust Company has filed
a motion to dismiss the appeal as moot.  Branch Banking and Trust Company states that appellant
Zackery Phillips failed to supersede the judgment, a writ of possession was issued, Phillips
voluntarily vacated the subject property, and Branch Banking and Trust Company has had possession
of the property since March 2, 2012.  See Tex. Prop. Code Ann. § 24.007 (West Supp. 2012).
		Branch Banking and Trust Company also certifies that the motion to dismiss is
unopposed.  See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006)
(appeal from forcible-detainer judgment when the defendant is no longer in possession of the
premises is moot unless the defendant asserts a "potentially meritorious claim of right to current,
actual possession"); Wilhelm v. Fannie Mae, 349 S.W.3d 766, 768 (Tex. App.--Houston [14th Dist.]
2011, no pet.) (same).  Accordingly, we grant the motion and dismiss the appeal as moot. (1)

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed as Moot
Filed:   September 20, 2012
1.   Also pending before this Court is appellee's motion for extension of time to file response
brief.  We also dismiss this motion as moot.